Citation Nr: 1415350	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-21 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 30 educational assistance in the calculated amount of $1,383.36.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Atlanta Education Center Committee on Waivers and Compromises (COWC), which denied entitlement to waiver of recovery of an overpayment in the calculated amount of $2,930.59.  Subsequently, an audit of the Veteran's account in September 2011 resulted in a reduction in the amount of the overpayment to $1,383.36.  Although there is no indication, in the paper or electronic file, that the Veteran has been notified of the reduced overpayment, the corrected amount is included in an "audit worksheet" dated in September 2011, and the education file also includes a "Chapter 30 Education Award" dated in September 2011, which reflects the correct payment amounts.  


FINDINGS OF FACT

1.  For the period from June 29, 2009, through August 21, 2009, the Veteran received MGIB educational assistance at a rate based on half-time enrollment, but he received less than half-time of credits for the period, as certified by the school, resulting in an overpayment in the amount of $1,383.36.  

2.  Although the Veteran's fault in the creation of the overpayment was minor, there was no fault on VA's part; he was unjustly enriched by the amount of the overpayment; recovery of the debt would not defeat the purpose for which VA pension benefits are authorized, or deprive the Veteran of basic necessities; he did not detrimentally rely on the erroneous payments, and it has not been otherwise shown to be inequitable to require repayment of the debt.  


CONCLUSION OF LAW

Recovery of an overpayment of MGIB educational assistance benefits in the calculated amount of $1,383.36, would not be against the principles of equity and good conscience. 38 U.S.C.A. §§ 3104, 5302 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.963, 1.965, 21.7070, 21.7130, 21.7136, 21.7152, 21.7156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case have been fully developed and are not in dispute.  The notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Furthermore, the VCAA has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, while the record before the Board does not reflect that the appellant was specifically notified of the provisions of the VCAA, such notice is not required under governing law.  

An eligible veteran is entitled to a monthly benefit for periods of time during which he is enrolled in, and satisfactorily pursuing, an approved program of education.  38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay educational assistance to an eligible veteran while he is pursuing approved courses in a program of education. 38 C.F.R. § 21.7130.  

In April 2009, the Veteran filed an application for Chapter 30 educational assistance under the Montgomery GI Bill (MGIB) for an Associate's Degree program of education at the Florida Community College.  An enrollment certificate from the school, received in April 2009, certified the Veteran's enrollment in an Industrial Management Technology program.  

In April 2009, his enrollment was certified by the school for the period from May 4, 2009, through August 21, 2009.  Based on this certification, in April 2009, he was awarded Chapter 30 education benefits at the full-time rate of $1,749.45, per month, beginning May 4, 2009.  For the period from June 29, 2009, to August 22, 2009, he was awarded benefits for 7 credits at the 3/4-time rate of $1,312.09, per month.  

On June 11, 2009, VA was notified that he had changed his enrollment by withdrawing from a class before the beginning of the term.  Accordingly, VA adjusted his award in July 2009, based on his withdrawal from a 3-credit class which extended from May 4, 2009, to August 22, 2009.  His enrollment for the period beginning May 4, 2009, remained full-time, but the period from June 29, 2009, to August 22, 2009, he was now enrolled in 4 credits, which was half-time, and his rate of payment for that period was reduced to $874.73.  

An enrollment certificate received November 4, 2009, certified that there was a reduction on first day of term, effective June 1, 2009, for the 4 credits of enrollment from June 1, 2009, through August 21, 2009, to 3 credits.  As a consequence, in November 2009, the Veteran's award was reduced to 1/4-time for the period from June 1, 2009, to August 22, 2009.  For the pursuit of a program at the less than half-time rate, the maximum of basic educational assistance under the MGIB that can be awarded is the monthly rate of the cost of the course.  38 C.F.R. § 21.7136(e) (2013).  Here, the cost of the course was $247.60, which, on a monthly basis, was $91.70.  

Initially, the RO calculated the overpayment on the basis that the Veteran was only entitled to payment at the rate of $91.70, per month for the entire period from June 1, 2009, through August 21, 2009, which resulted in an overpayment of $2,930.59.  

Subsequently, in September 2011, the RO determined that the Veteran had been entitled to benefits at the full-time rate for the period from May 4, 2009, through June 28, 2009, and, thus, there was no overpayment for that period.  For the period from June 29, 2009, to August 22, 2009, however, he had been paid at the half-time rate of $874.73, whereas he was only owed benefits at the less than half-time rate of $91.70.  This resulted in an adjusted overpayment of $1,383.36.  This adjusted overpayment results from the Veteran's reduction in enrollment from 4 credits to 3 for the period from June 29, 2009, to August 22, 2009.  

The Veteran states that the school he was attending divided the summer into 3 "mini-mesters."  He states that he was informed that 6 credit hours was considered full-time during the summer semester, and that he structured his 3 classes so that he never attended less than 6 hours at one time for the entire 16 weeks.  However, as officially certified, he was only full-time for the first 8 weeks; after that, his finally certified credits were only 3 for the later 8 weeks.  Enrollment must be certified by the educational institution.  See 21.7152.  Moreover, at no time was the 2nd 8-week period considered to be full-time.  As noted above, the final 8 weeks went from 3/4 time, to half-time, to less than half-time.  Thus, the adjusted overpayment was properly created.

Turning to the matter of waiver of recovery of the overpayment, there is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

Concerning the element of fault, the Veteran argues that the overpayment was created because the school waited until after the end of the enrollment period to adjust his enrollment.  He stated that the school did not process or correct his hours attended in a timely manner, and he said he notified the VA counselor at the school of the number of credit hours he was taking.  However, the school VA counselor is not a VA employee.  Moreover, while the school is required to notify VA of changes in student status, there is a separate legal requirement that a Veteran enrolled in a program of education notify VA, without delay, of any change in status, such as change in credit hours or change in pursuit.  38 C.F.R. § 21.7156(a).  Thus, any delay on the part of the school in notifying VA of the adjusted course load does not absolve the Veteran of his separate legal responsibility to keep VA informed of any change in status.  
  
The Veteran states that the debt would not have occurred if the school had not waited so long to notify VA of the change in credits.  He, however, was aware of his change in credits, and, therefore, knew or should have known that the amount of benefits he was receiving was excessive.  In this regard, at the time he applied for benefits in April 2009, he had already used 32 months of his original 36 months of entitlement, and was, or should have been, familiar with the requirements of the program.  

The Veteran's fault in this case consists of his retention of benefits in excess of those to which he was entitled, and his failure to notify VA of his change in status, i.e., the reduction in his credit hours.  There is no VA fault, however, as VA acted promptly upon receipt of information from the school.  VA was initially at fault in miscalculating the amount of the overpayment, but this was corrected in September 2009.  Thus, although considerable fault is not present in this case, the Veteran's fault does outweigh VA's absence of fault.  

As to financial hardship, the Veteran states that to repay the debt would cause financial hardship.  He states that he had to take a pay cut since moving to Georgia from Florida.  He states that forcing him to pay back money that he did not have would devastate his household, causing them to be homeless, forcing them into even worse poverty.  

The Veteran has submitted two financial status reports in support of his contentions.  The first, dated in December 2009, contained a negative monthly balance of $40.  The second, dated in July 2010, reported a negative monthly balance of $556.  Some of these expenses, particularly on the latter report, appear excessive.  His taxes, for instance, were double what he reported in December 2009, despite a decrease in his monthly earned income from the prior report.  As reported, they exceed 30 percent of his earned income, which the Board finds unlikely given his reported income and his 6 dependents.  Likewise, his monthly reported food expenses doubled during this 7-month period.  In addition, in October 2008, he purchased a new automobile, which was financed by a loan.  Then, sometime between the December 2009 and July 2010 financial status reports, he purchased a second automobile, obligating himself to a second automobile loan, in addition to the first.  On the other hand, approximately $6,000 listed as debt on the earlier financial status report (FSR) was not listed on the second FSR.  This suggests he paid these debts off, but it is difficult to see how this could be achieved on the negative monthly balance of $556, as reported.  

It should be emphasized that the Veteran is entitled to manage his finances as he sees fit.  However, he is asking VA to waive a debt, due to financial hardship; "financial hardship" means that repayment would deprive the Veteran and his family of "basic necessities."  38 C.F.R. § 1.965 (a)(3).  Subsidizing a standard of living beyond that is not a valid reason to waive recovery of a debt.  Moreover, debts to the government are expected to be accorded the same preference as other debts.  Here, since being notified of his debt to VA, the Veteran has paid off (or failed to report on the most recent FSR) two loans totaling $6,000, and he has obligated himself to a further $18,000 in consumer debt for a second automobile, while still owing $11,000 on the first.  While some sort of reliable means of transportation may be essential, two late-model vehicles in two years goes beyond a basic necessity.  In sum, the Veteran's financial picture as portrayed in his financial status reports, although difficult to reconcile, does not suggest that requiring repayment of the $1,383.36, overpayment to VA would deprive him and his family of basic necessities, let alone result in the homelessness and poverty predicted by the Veteran.  

As to other elements of equity and good conscience, the Veteran received $1,383.36, to which he was not entitled.  Thus, he was unjustly enriched by this quantifiable amount.  Similarly, it has not been shown that recovery of the overpayment would defeat the purpose of VA education benefits, which is to help eligible students complete a program of education by providing financial assistance.  Paying for classes for which the Veteran does not receive credit is not part of this purpose.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.  

Thus, while the Veteran's fault was relatively minor in this case, there was no VA fault, once the amount of the overpayment was corrected.  There are no other equitable factors in the Veteran's favor.  While some financial sacrifices may be necessary to repay the debt, the financial information submitted by the Veteran does not indicate that he or his family would be deprived of basic necessities if required to repay the debt.  Moreover, to waive the debt would unjustly enrich the Veteran, and there are no other equitable factors in his favor.  After weighing all of the above factors, the Board concludes that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Waiver of recovery of an overpayment of MGIB education benefits in the amount of $1,383.36, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


